106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ramachandran VARADARAJAN, Plaintiff--Appellant,v.INTERNATIONAL OLYMPIC COMMITTEE;  International HockeyFederation;  International Amateur AthleticFederation, Defendants--Appellees.
No. 96-2322.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1996.Decided Jan. 23, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-96-1061-A)
Ramachandran Varadarajan, Appellant Pro Se.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal an order dismissing without prejudice his complaint requesting a temporary restraining order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Drudge v. McKermon, 482 F.2d 1375, 1376 (4th Cir.1973) (denial of request for temporary restraining order is not generally appealable).


2
Accordingly, we dismiss the appeal.  We deny Appellant's Motion for Order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED